Citation Nr: 0836267	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for nonservice-
connected disability pension benefits.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant had service with the New Philippine Scouts from 
June 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that the appellant's service 
did not meet basic eligibility criteria for pension benefits.  


FINDING OF FACT

The service department certified that the appellant had 
service with the Philippine Scouts from June 1946 to April 
1949.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  Also see Smith v. Gober, 
14 Vet. App. 227 (2000);  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  The Board notes, however, that the appellant was 
advised of his rights and responsibilities under the VCAA in 
November 2006.  He did not provide any additional evidence 
and, as set forth in more detail below, his appeal must be 
denied as a matter of law.  Thus, the Board finds that any 
deficiency in the notice or development action is harmless 
error. 

The appellant specifically contends that he is entitled to 
nonservice-connected pension benefits.  The provisions of 38 
U.S.C.A. §§ 1521 and 1541 set forth as requirements for 
nonservice-connected disability pension or death pension that 
the person who served during military service be a "veteran" 
of a period of war.  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  See 38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
See 38 C.F.R. § 3.1.  

Persons with service in the USAFFE, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence (1) is a document issued 
by the service department or is a copy of an original 
document issued by a public custodian of records, who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and, (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203.  When the claimant does not submit evidence 
of service or the evidence submitted does not meet the 
requirements discussed above, VA shall request verification 
of service from the service department.  See 38 C.F.R. § 
3.203(c). 

The appellant's record of service reflects service between 
June 1946 and April 1949 with the New Philippine Scouts.  The 
appellant received the WWII Victory Medal and the Philippine 
Independence Ribbon.  The National Personnel Records Center 
(NPRC) in December 2006 confirmed the dates of service.  In 
November 2007, the NPRC certified that there were no other 
periods of service for the appellant and that he had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."  There is no evidence of 
service other than that certified by the NPRC.  

The Board has no reason to question the service department 
certification and it appears that the certification contains 
needed information as to length, time, and character of 
service, or lack thereof, and is genuine and the information 
contained in it is accurate.  Findings by a United States 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Further, the veteran has not presented any evidence to 
support his contention that he had any service other than 
that identified by the NPRC.  VA must ensure that service 
department certifications as to whether an individual served 
in the Armed Forces of the United States are based on all 
available evidence, including any evidence of service that a 
claimant submits to VA.  See Capellan v. Peake, No. 07-7236 
(Fed. Cir. Sept. 2, 2008).  Thus, the appellant is not found 
to have qualifying service for purposes of nonservice-
connected pension benefits.  

Because the law precludes basic eligibility for VA benefits 
based on his lack of appropriate service, the appellant's 
claim is denied as a matter of law. 



ORDER

The appellant has failed to meet the basic eligibility 
requirements for VA benefits and his claim is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


